Case 1:20-mc-00199-JGK-OTW Document 17-9 Filed 05/15/20 Page 1 of 4




                Exhibit I
                                           Case 1:20-mc-00199-JGK-OTW Document 17-9 Filed 05/15/20 Page 2 of 4
  Appoi nt ment
  From:                                        Stephen Peters [/o=Exchangelabs/ou=Exchange Administrative Group
                                               (FYDI BO HF 23SPDLT)/ cn=Recip ient s/ en =9949ea2 1224f40f0ba405cdd89449f2a-Steve Peter]
  Sent:                                        2/14/2019 10: 11: 11 AM
  To :                                         Stephen Pet ers [stephen .peters@bdo.co.uk]; Malcolm Cohen [ma lcolm.cohen@bdo.co .uk]; David Mitchell
                                               [David .Mitchell@bdo.co.uk]; Matt Crane [Ma t t .Crane@bdo.co.uk]; 'marcos.camhis@n ironmetals.com'
                                               [marcos.camhis@nironmetals .com]; 'mike.matsas@n ironmet als.com' [m ike. matsas@nironmetals.com]
  CC:                                          Marcos Camhis [marcos@camh is.com]

  Subject:                                     Meeting: BDO / Niron Metals
  Location:                                    55 Baker Street, Meeting Roo m 03 (dial-in details below)

  Start:        2/14/2019 1:00:00 PM
  End :         2/14/2019 3:30:00 PM
  Show Time As: Busy

  Required                                     Stephen Pet ers; Malcolm Cohen; David Mit chell; Matt Crane; 'marcos.camh is@nironmetals.com ';
  Attendees :                                  'mike.matsas@nironmetals.com'


  Audio Conferencing
  PINs:
  Participant: 8743557
  Host: 5974035

  Dial-in numbers:
  UK Tol l Free
  0800 158 4456
  Standa rd Interna t ional Access
  +44 {O) 20 8934 7124
  Access more internationa l numbers
  -------------------------------------------------------------------------------------·




CONFIDENTIAL                                                                                                                                            JA0008957
              Case 1:20-mc-00199-JGK-OTW Document 17-9 Filed 05/15/20 Page 3 of 4
Appointment
From:         Stephen Peters [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDI BO HF 23SPDLT)/CN =RE Cl Pl ENTS/CN =9949EA21224F40FOBA405CDD89449F2A-STEVE PETER]
Sent:         4/10/2019 8:40:32 AM
To:           Stephen Peters [stephen.peters@bdo.co.uk]; marcos.camhis@nironmetals.com; Malcolm Cohen
              [malcolm.cohen@bdo.co.uk]

Subject:      Niron Meeting: Marcos Camhis, Stephen Peters, Malcolm Cohen
Location:     55 Baker Street

Start:        4/10/2019 1:30:00 PM
End:          4/10/2019 2:30:00 PM
Show Time As: Tentative

Required      marcos.camhis@nironmetals.com; Stephen Peters; Malcolm Cohen
Attendees:




                                                                                                         JA0009002
              Case 1:20-mc-00199-JGK-OTW Document 17-9 Filed 05/15/20 Page 4 of 4
Appointment
From:         Rachel Fowler [/o=Exchangelabs/ou=Exchange Administrative Group
              (FYDI BO HF 23SPDLT)/ cn=Recip ients/en= 799425419521423daf33fe 798ce3 799b-Rachel Fowl]
Sent:         5/29/2019 8:07:05 AM
To:           Malcolm Cohen [malcolm.cohen@bdo.co.uk]; 'marcos.camhis@nironmetals.com'
              [marcos.camhis@nironmetals.com]; Matt Crane [matt.crane@bdo.co.uk]; Stephen Peters
              [stephen.peters@bdo.co.uk]; George Jacobs [george.jacobs@bdo.co.uk]
CC:           Marcos Camhis [marcos@camhis.com]; William.Callewaert@bdo.gg [william.callewaert@bdo.gg]

Subject:      BSGR/Niron call
Location:     Room 2.05 - call details within invite

Start:        5/29/2019 3:00:00 PM
End:          5/29/2019 4:00:00 PM
Show Time As: Busy

Required      Malcolm Cohen; 'marcos.camhis@nironmetals.com'; Matt Crane; Stephen Peters; George Jacobs
Attendees:


UK: 0800 158 4456
International: 0208 934 7124

Participant Pin: 2212644#
Host Pin: 3369188#




                                                                                                          JA0009027
